Since 1986, R.C. 4123.01(C)(2) has excluded from compensable injuries those caused primarily by natural, as opposed to occupational, causes:
"(C) `Injury' does not include: *Page 771 
"* * *
"(2) Injury or disability caused primarily by the natural deterioration of tissue, an organ, or part of the body[.]" (Emphasis added.)
The purpose of R.C. 4123.01(C)(2) is to "exclude from coverage persons who are injured primarily because of naturalcauses, and thereby protect the fund for persons who are injured in the scope of their employment." (Emphasis added.) Preusser v.Ohio Power Co. (Dec. 6, 1993), Stark App. No. CA-9266, unreported, 1993 WL 535433. The statute frames the issue: Injuries caused "primarily" by natural causes are not compensable. The only factual issue is whether Beardsley's heart attack was caused primarily by his coronary artery disease. If it was, he is not entitled to participate in the Workers' Compensation Fund.
Dr. Pashkow's undisputed testimony is that Beardsley's heart attack was caused "primarily" and "fundamentally" by his coronary artery disease. Because there was no evidence otherwise, there is no question of fact about the primary cause of the heart attack. Reasonable minds can conclude only that the heart attack was caused primarily by natural causes, thus excluding it from the definition of "compensable injury."
Summary judgment was proper and I would affirm the judgment of the trial court.